NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1887-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

CHINAZA D. OKEKE,

     Defendant-Appellant.
_______________________

                   Argued September 29, 2021 – Decided March 18, 2022

                   Before Judges Fuentes, Gilson, and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Essex County, Indictment No. 17-11-3255.

                   Michele E. Friedman, Assistant Deputy Public
                   Defender, argued the cause for appellant (Joseph E.
                   Krakora, Public Defender, attorney; Michele E.
                   Friedman, of counsel and on the briefs).

                   Matthew E. Hanley, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for respondent (Theodore N. Stephens II, Acting Essex
                   County Prosecutor; attorney; Matthew E. Hanley, of
                   counsel and on the briefs).
PER CURIAM

      In connection with an incident involving his former girlfriend, a jury

convicted defendant Chinaza Okeke of third-degree aggravated assault, N.J.S.A.

2C:12-1(b)(12), and acquitted him of third-degree terroristic threats, N.J.S.A.

2C:12-3(a). He was sentenced to two years of probation.

      Defendant appeals, arguing that during the trial repeated references were

made to a temporary restraining order (TRO) that the victim had obtained

against him. All three witnesses who testified at trial were asked about and

discussed the TRO. Defense counsel and the prosecutor also referenced the

TRO in their closing arguments. Even though defendant did not object to the

testimony or arguments about the TRO, the trial court should have given curative

instructions. Because the trial court failed to give those instructions, we are

constrained to hold that the repeated inadmissible references to the TRO

constituted plain error and deprived defendant of a fair trial. We vacate his

conviction and remand this matter.




                                                                          A-1887-19
                                       2
                                        I.

      Defendant was convicted following a jury trial involving two days of

testimony and evidence. 1 Three witnesses testified: the former girlfriend, E.E.

(Erica),2 a police officer, and defendant.

      Erica testified that she had dated defendant for about six months befor e

the incident. She explained that she would occasionally stay at defendant's

apartment, and she kept certain personal items there, including clothing and her

computer. According to Erica, on the evening of May 10, 2017, she told

defendant she was breaking up with him and that she would be leaving the next

morning. She then packed her belongings, placed them by the door, and slept

on the couch.

      The next morning, defendant woke Erica, wanting to talk about their

conversation the previous night. When Erica responded that they could talk

when she completely woke up, defendant poured a bottle of water on her and

threw the bottle at her. Erica then got up, and defendant began going through



1
  While there were several other days of trial, the testimony and evidence w ere
presented on only two days and the other days involved jury selection and
delivery of the jury verdict.
2
   We use initials and a fictitious name for the victim to protect her privacy
interests. See R. 1:38-3(c)(12).
                                                                          A-1887-19
                                        3
her belongings. When she pulled defendant's hand away from her clothes,

defendant started punching her. Erica retreated, but defendant continued to

punch her as she laid "cuddled" up on the floor. Erica explained that defendant

then walked away, grabbed her cell phone, and went into the kitchen. She took

that opportunity to run out of the apartment, she encountered the building's

superintendent, and the police were called.     When the police arrived, they

retrieved her cell phone and took Erica to the police station so that she could

make a statement. Thereafter, Erica was taken to the hospital where she was

treated for a fractured nose.

      On her direct examination, the prosecutor asked Erica about obtaining a

TRO. The prosecutor and Erica had the following exchange:

            [Prosecutor:] And when you went to the police
            precinct, did the police offer you—say if you would
            wish to get a temporary restraining order?

            [Erica:] Yes, but I was in pain at the point, so I asked
            them if I could do it when I come back from the
            hospital. They agreed.

            [Prosecutor:]    And so did you get a temporary
            restraining order immediately at the police precinct that
            day?

            [Erica:] No. When I got back from the hospital, so I
            came the next day to do it.



                                                                         A-1887-19
                                       4
     Defense counsel did not object. Instead, on cross-examination, defense

counsel questioned Erica about the TRO:

           [Defense counsel:] Now you—you said you did not get
           a restraining order when you were at the police station?

           [Erica:] No.

           [Defense counsel:] You said you were in too much
           pain?

           [Erica:] Yes.

           [Defense counsel:]      But you eventually did get a
           restraining order?

           [Erica:] Yes.

           [Defense counsel:] And didn't you drop the restraining
           order?

           [Erica:] No.

           [Defense counsel:] It's still in effect?

           [Erica:] Yes.

           [Defense counsel:]     You didn't drop it and have it
           dismissed?

           [Erica:] No.

           [Defense counsel:] And basically tell the judge that you
           weren't afraid of him?

           [Erica:] No. I never told the judge I wasn't afraid of
           him.

                                                                      A-1887-19
                                       5
            ....

            [Defense counsel:] Now[,] did you have a restraining
            order out of [] County?

            [Erica:] Yes.

            [Defense counsel:] And I'm going to show you what's
            been marked D-1. Are you able to identify that
            document?

            [Erica:] Yes.

            [Defense counsel:] And what is that document?

            [Erica:] It says that it was dismissed.

            [Defense counsel:] The restraining order.

            [Erica:] Yes.

      At that point, the State objected, and the trial court sustained the objection.

The record is not clear whether the order dismissing the restraining order was

entered into evidence. Defense counsel, however, continued to question Erica

about the TRO:

            [Defense counsel:] And you do remember the police
            asking you if you wanted a temporary restraining order,
            correct?

            [Erica:] Yes.

            [Defense counsel:] And wasn't your response to them
            that you'll just stay away from him, that you don't need
            a restraining order? Isn't that what you told the police?

                                                                               A-1887-19
                                         6
            [Erica:] No. I said I would come back in to make one.

            [Defense counsel:] So it's your testimony that you did
            not say that you would just stay away from him, that
            you didn't need a restraining order, correct?

            [Erica:] No. I said I would come back in to make one.

       Defense counsel then shifted his focus and began to ask Erica about a

computer. The following exchange was heard by the jury:

            [Defense counsel:] Now[,] as far as the computer, isn't
            it true that [defendant] bought that computer for you?

            [Erica:] Yes.

            [Prosecutor:] Objection, your Honor. There has been
            no reference to any computer before and I don't see how
            it's relevant to the facts at issue in this case.

            [The Court:] Well, I'll overrule the objection, but this
            case is not about what [defendant] bought for [Erica],
            it's about allegations of evil[], not about buying things.
            You asked a lot of questions about that. Please stay
            away from it.

       On redirect, the prosecutor asked additional questions concerning the

TRO:

            [Prosecutor:] As far as the TRO. You applied for a
            TRO. Is that right?

            [The Court:] Do you know what a TRO—a TRO is?

            [Erica:] No.


                                                                         A-1887-19
                                        7
            [The Court:] Do you know what that is?

            [Prosecutor:] It's a temporary restraining order.

            [Erica:] Yeah.

            ....

            [The Court:] The jurors may not know either.

            [Prosecutor:] Did you apply for a temporary restraining
            order?

            [Erica:] Not on the day of.

            [Prosecutor:] But you [did].

            [Erica:] Yes.

            [Prosecutor:] And was that restraining order granted?

            [Erica:] I really can't remember, but, yes, I think it was,
            yeah.

      The State then called Police Officer Joseph Lane, who was one of the

officers who responded to defendant's apartment building and met with Erica.

During his direct testimony, the State questioned the officer about the TRO:

            [Prosecutor:] And what was the alleged victim's
            decision regarding a TRO?

            [Officer:] She said that she didn't want one at this time.

            [The Court:] What's a TRO?

            [Officer:] TRO, a temporary restraining order, sir.

                                                                          A-1887-19
                                        8
            [Prosecutor:] And are you aware she obtained a TRO
            after the—

            [Defense counsel:] Objection.

            [The Court:] Overruled. If you know whether she
            obtained—of your own knowledge whether she
            obtained a temporary restraining order afterwards, you
            can tell us. If you don't know, tell us you don't know.

            [Officer:] I don't know.

      On cross-examination, defense counsel asked the officer if Erica had told

him that she did not need a TRO and that she would stay away from defendant.

The officer responded that Erica had said she did not want a TRO at the time

that she was at the station, and he did not recall Erica stating that she did not

need one.

      When defendant testified, he offered a different version of events.

According to defendant, he was home with Erica on the night before the police

were called. He told her that he no longer wanted to be with her, and she began

to pack her things. While packing, Erica took defendant's money and tried to

put it in her bag. Defendant attempted to grab the money back and Erica began

hitting and kicking him. Eventually, defendant pushed Erica out of the bedroom,

closed the door, and went to bed.




                                                                           A-1887-19
                                       9
      The next morning, defendant woke up and was surprised to find Erica

sleeping on his couch. He asked her to talk about the events of the night before.

They then began to argue, and he asked Erica to leave.          When defendant

attempted to retrieve his laptop and money, Erica kicked him and started to

punch him. Defendant pushed Erica away, she threw mouthwash at him, and he

tried to hold her back. Defendant went on to explain that he felt "like I needed

to defend myself because if you—if you bring her right now, there's a mark here,

she tried to stab me one day and it got hooked up[.]" At that point in his

testimony, the State objected, and the court sustained that objection. Defendant

then went on to testify that he had tried to calm Erica down, but she ran out of

the apartment. Thereafter, the police arrived, and he was arrested and jailed.

      On cross-examination, the State questioned defendant about the TRO:

            [Prosecutor:] And you're aware that a temporary
            restraining order was filed against you, correct?

            [Defendant:] Yes. No—not until—

            [Prosecutor:] One was filed against you, correct?

            [Defendant:] I don't know. She, like, I think two or
            four weeks later when I came to court, that's when she
            gave me the—

            [Prosecutor:] You were served with the temporary
            restraining order, correct?


                                                                           A-1887-19
                                      10
           [Defendant:] Yes. But not right—no, like a week or
           two, it was later.

     The prosecutor then marked the temporary restraining order as an exhibit.

He showed defendant the TRO and the following exchange took place:

           [Prosecutor:] So a temporary restraining order had
           been filed and then you were later served with a
           continuance order. Is that correct?

           [Defendant:] That's what I'm seeing here.

           [Prosecutor:] And this was served to you in court,
           correct? By a sheriff officer?

           [Defendant:] Yeah.

           [Prosecutor:] And you're aware the restraining order
           expired, correct?

           [Defendant:] Yes. I mean, she didn't show up in court,
           they dismissed it. They [gave] me the paper for
           dismissal.

           [Prosecutor:] But you're also aware that there's a
           separate judicial order requiring that you have no
           contact with [Erica]. Is that correct?

           [Defendant:] Yes.

     The TRO was also discussed in closing arguments both by defense counsel

and the prosecutor. During his closing arguments, defense counsel made the

following remarks about the TRO:



                                                                        A-1887-19
                                    11
           Now the other thing going to credibility, if she was
           really, really afraid of him, why would she not get a
           restraining order the second that she could. I mean,
           basically, she could have told the cops, yeah, I want a
           restraining order. It was that simple. But she's like, no,
           no, I'm—you know, I don't want one. And then they
           have this thing called a Domestic Violence Response
           Team. She refused to meet with them. So at this point,
           it doesn't look like that she's a victim, she looks like
           somebody who is, you know, basically, you know, had
           a fight with him, realized it was a fight and wanted to
           just move on.

           And that's probably why she didn't show up for the final
           restraining order hearing because she—she wanted to
           be done with this. And frankly, [defendant] is fine with
           that. He wants to be done with her.

     In his closing, the prosecutor made the following comments concerning

the TRO:

           Now there was all this stuff about the temporary
           restraining order. And that's—it's a side show. This
           case is about the terroristic threat and assault. But we
           know that she did obtain that temporary restraining
           order. She didn't obtain it immediately because she was
           injured. She was going to the hospital. She got it after
           the event and that's consistent with what the officer
           testified. He said her statement was ["]I don't want to
           get a temporary restraining order at this time.["] It was
           just obtained. The officer described the injuries that he
           saw, we saw the photos, it all lines up.

     At no time during the trial did the court give the jury any instructions

regarding the testimony and arguments concerning the TRO. After hearing the


                                                                        A-1887-19
                                      12
evidence, the jury acquitted defendant of the charge of terroristic threats and

convicted him of third-degree aggravated assault. Defendant now appeals from

his judgment of conviction.

                                      II.

      On appeal, defendant makes three arguments, which he articulates as
follows:

            POINT I - THE COURT'S FAILURE TO PROVIDE
            INSTRUCTIONS REGARDING THE ISSUANCE OF
            THE TEMPORARY RESTRAINING ORDER AND
            THE JUDGE'S OWN STATEMENT THAT THE
            CASE INVOLVED ALLEGATIONS OF "EVILRY"
            NECESSITATE REVERSAL OF THE SINGLE
            CONVICTION IN THIS CASE. (NOT RAISED
            BELOW)

                  A.    The Court’s Failure to Issue a
                  Limiting Instruction Regarding the
                  Temporary Restraining Order Warrants
                  Reversal of the Conviction.

                  B.    The Jury’s Exposure to the Trial
                  Judge’s Statement that the Case Was About
                  "Allegations of Evil[]," In Conjunction
                  With the Court’s Failure to Cure the
                  Prejudice Exuding from this Error,
                  Warrants Reversal.

                  C. The Cumulative Effect of the
                  Instructional Errors Necessitates Reversal
                  of [Defendant's] Conviction.

            POINT II - THE                COURT COMMITTED
            REVERSIBLE ERROR              IN EXCLUDING THE

                                                                         A-1887-19
                                     13
            DEFENDANT'S TESTIMONY REGARDING THE
            VICTIM'S PRIOR VIOLENCE, WHICH WOULD
            HAVE SUPPORTED THE DEFENDANT'S CLAIM
            THAT HE ACTED IN SELF-DEFENSE.

            POINT III - IN THE ALTERNATIVE, THE
            JUDGMENT OF CONVICTION MUST BE
            AMENDED, SO AS TO REFLECT THE THIRD-
            DEGREE OFFENSE.

      We hold it was plain error to allow testimony and arguments about the

TRO and that error denied defendant a fair trial.         We, therefore, vacate

defendant's conviction and remand for further proceedings.

      1.    The Testimony and Arguments About the TRO.

      Evidence that a restraining order has been issued against a defendant is

generally inadmissible in a criminal trial. State v. Chenique-Puey, 145 N.J. 334,

343 (1996) (finding restraining order inadmissible in criminal trial except "for

the limited purpose of impeaching the defendant's testimony" if defendant

testifies). Evidence of a restraining order "suffer[s] from similar infirmities to

those inherent in other-crimes evidence," State v. Vallejo, 198 N.J. 122, 133

(2009), and "creates the inference that if a court found defendant guilty of

domestic violence in a prior proceeding, that defendant is more likely guilty of

the present [offense]." Chenique-Puey, 145 N.J. at 343; see also N.J.R.E. 404(b)

(prohibiting evidence of other crimes or wrongs except for limited purposes);


                                                                            A-1887-19
                                       14
State v. G.S., 145 N.J. 460, 468 (1996) (cautioning that other-crimes evidence

risks "distract[ing] a jury from an independent consideration of the evidence that

bears directly on guilt itself"). Further, admitting a restraining order can bolster

a victim's testimony and unduly prejudice a defendant's right to a fair trial. See

Chenique-Puey, 145 N.J. at 343 (noting that a "jury could interpret the order as

a judicial imprimatur on the victim's testimony").

      Evidence of a restraining order issued in connection with the pending

offense is even more harmful. Vallejo, 198 N.J. at 133-34. In that situation,

evidence of a restraining order impermissibly tells the jury that a judge had

"found defendant guilty of domestic violence in this matter."           Id. at 133.

Accordingly, that evidence "not only foster[s] the suggestion that defendant [is]

guilty of that which was charged, but [tells] the jury that a judicial officer

believed the victim, thus bolstering [his or] her credibility." Ibid.

      When inadmissible evidence of a restraining order is presented to a jury,

the trial court must give a curative instruction "to alleviate potential prejudice

to a defendant," or defendant is entitled to reversal of his or her conviction. Id.

at 135.    The instruction, moreover, must generally "be firm, clear, and

accomplished without delay." Id. at 134; see also State v. Prall, 231 N.J. 567,




                                                                              A-1887-19
                                        15
586 (2018) (explaining that "a curative instruction may sometimes be a

sufficient remedy").

      At defendant's trial, every witness who testified was questioned about the

TRO. Credibility was a critical issue because Erica and defendant presented

divergent descriptions of the incident. Consequently, testimony about the TRO

was highly prejudicial because the jurors could have reasonably assumed that a

judicial officer had reviewed the conduct at issue before them and concluded

that Erica was credible. Vallejo, 198 N.J. at 133.

      Just as critically, the trial court gave no curative instruction. The court

gave no immediate instruction about the TRO when the references were made

and no instruction about the TRO in the final charge.3 To the contrary, the

comments by the trial court suggested that the jury should consider the TRO.

Twice, the trial court clarified that a "TRO" was a temporary restraining order.

The court's comments made it clear that it wanted the jury to understand what a

TRO was.

      The State accurately points out defendant did not object to the references

to the TRO and did not request a curative instruction. Therefore, we review the


3
  Because there are currently no model charges regarding refences to domestic
violence restraining orders, we respectfully refer our opinion to the Model
Criminal Jury Charges Committee for its consideration.
                                                                           A-1887-19
                                      16
improper references to the TRO for plain error. See R. 2:10-2. Under the plain

error standard, we reverse if the error is "clearly capable of producing an unjust

result." State v. Rose, 206 N.J. 141, 157 (2011) (quoting R. 2:10-2).

      All three witnesses testified within two days. The trial was a short trial,

like the trial in Vallejo. 198 N.J. at 124. Also, like Vallejo, the trial "was

poisoned . . . by reference[s] to the domestic violence restraining order against

[defendant]."   Ibid.   Unlike Vallejo, there was no curative instruction in

defendant's trial. Consequently, the error here was even clearer than the plain

error in Vallejo.

      The error here was also not an invited error. When reviewing for plain

error, "trial errors that 'were induced, encouraged or acquiesced in or consented

to by defense counsel ordinarily are not a basis for reversal on appeal .'" State

v. A.R., 213 N.J. 542, 561 (2013) (quoting State v. Corsaro, 107 N.J. 339, 345

(1987)). A "defendant cannot beseech and request a trial court to take a certain

course of action, and upon adoption by the court, take his [or her] chance on the

outcome of the trial, and if unfavorable, then condemn the very procedure he [or

she] sought and urged, claiming it to be error and prejudicial." State v. Jenkins,

178 N.J. 347, 358 (2004) (quoting State v. Pontery, 19 N.J. 457, 471 (1955)).




                                                                            A-1887-19
                                       17
      At defendant's trial, the inadmissible testimony concerning the TRO was

first introduced by the State on the direct examination of Erica. Thereafter,

defense counsel did question Erica about the TRO and even tried to use the delay

in obtaining the TRO to undercut her credibility. Nevertheless, the defense

tactic did not rise to the level of invited error or opening the door because the

State already had introduced testimony concerning the inadmissible TRO. See

State v. Vandeweaghe, 177 N.J. 229, 238 (2003) (explaining that the opening-

the-door doctrine has limits and cannot be used to inject prejudice into a trial).

      In summary, just as the Supreme Court did in Vallejo, we are constrained

to reverse defendant's conviction and remand for further proceedings. Given

that holding, we do not need to reach defendant's other arguments. Nevertheless,

because we are remanding the matter, we add some limited guidance concerning

those arguments.

      2. Defendant's Other Arguments.

      At defendant's trial, the State moved to amend the charge of aggravated

assault from a second-degree to a third-degree charge.          Indeed, the State

concedes that the judgment of conviction incorrectly stated that defendant was

convicted of a second-degree charge. On remand, defendant can face only a

third-degree charge of aggravated assault.


                                                                             A-1887-19
                                       18
      Although we need not fully address defendant's arguments about the trial

court's comment concerning "allegations of evil[]," we are confident that the

trial court would avoid such a comment if there was a retrial. The comment

about "evil[]" was made during a ruling on an objection and appears to have

been inadvertent. We are confident that the trial court understands its important

role and the need to constantly remain impartial. See State v. O'Brien, 200 N.J.

520, 523 (2009) (explaining that a trial judge "holds a powerful symbolic

position vis-à-vis jurors . . . and must refrain from any action that would suggest

that he [or she] favors one side over the other").

      Finally, the issue of whether defendant could introduce testimony

concerning Erica's prior conduct towards him should be addressed in pretrial

proceedings to determine whether her alleged actions are relevant to defendant's

claim of self-defense. See State v. Jenewicz, 193 N.J. 440, 459 (2008); N.J.R.E.

405; N.J.R.E. 404; N.J.R.E. 403. We express no view on that issue.

      Reversed and remanded. We do not retain jurisdiction.




                                                                             A-1887-19
                                       19